COPY


TIXE ATTORNEY      GENE-L
       ON? TEXAS
       Auenn;. m
         “A rut. of $0,so, u eollocted IOOjr, .a the 1946a8roroed
    nlaatlo8 will produco tho suaof $1.33&87 for loal nuln-
    t-0.      as comqmrod to tho sufn d $J.SOWO produod b
    krt ywr’r levy, whkh wu deo the Ugh8st of any year for
    revoral pr8*lou your.
        “Tho Board   of Twtros    has procoodod om its proromt pro-
    sram omtha thwrg that tho utul r*tm lovtod has lbtlo or no
    sl~Nc wc o ~           th o lnouut of tu prdtued
                   ud th a t                           ia dollars
    md co&s k tho ioatrolllag factor, Whsr~r the rata Golf
    will k rrdrcod by $O.Zs on tho $100.00veluatloa, UIe actual
    tax to be duhed from this levy 1s ln acow of SO+ groator
    Thea tit    produced In provioua years.

       “The Stats Dopwtxnerrtof Eduutloa h8 srqUod       that the
    mattor bo roforrod to your offlce. Tk qwrtioa 1st ‘Can tko
    Eulors Iadopoadont School Dtstrlct mako Its lwy of $0.58
    on tho $100.00vrlu8tion. ls certmod for 1946,4ad $0.50 for
    debt sarvtco. 8nd rotah its Stati Aid? ’

        “‘It will ba rpproclatd if you will mu       & cop7 of yeeAroplaioe
to the State Dopwtunat dd Edouttow.

        “Dw to th8 fact that rquostr for State AId must be ia not
    ktor than Octhr    let, Mr. & W, Wile. Prosldoat, Soar& oi
    Trutoom. Ealem IndepondoatSchool District. will prosoat this
    ~G puW8.”

        Tb firrt parapaph d Sec. 2 of Art. I, &It. 16% ch. t61.49th m.,
IHS. R.&mlar ~er8loa. commaal y how8 u the currnt Rural A&d Law. pro-
vldoa as followr:

        “Sec. 2. T&x to        x0 mchoeldistrkt #hll be l   ll@lo
    to rocelvo my typo 3 a dlth o r tMumdu    d    lb .
                                                      p o vla u o f  th im

    l
    Act uml8as it rball k pro*
      y&*
                                      ior tka em8m8l support
                        lo*llrlk ull aelhctiq
                                                               J ita
                                                for the euroat schoel
                   bltua8e.Mhooltuaf5loMthamFutyGoBt8
          u tho 080 XudMd Dollarr ($lOO.oe) of ptoputy             mluBtio8
       the 08th    uottkL    ‘3%    oputy nl~tlou      mkll a  k lo*a
    thu 8aU propwty ,ir nl J for stata aa4 cowty purporor~The
    luome from such l m&t-e             taa Imacoar d the reqdrd
    FUty Cuts    (SO ) e~latomuce    tex must fht   be ued to rotlro
    ladobtodw8s,   4 uy.l8tklMalaa?fqu8liMtloa(RdAid)~
    school kada. After tha tudobtoduM        b theme fund& lf any,
    karknrotlrod,thoiruomofraartUo~turi8~-
    cws   of tho ro$uirod   Fifty conm     (so+) luhto8swo    tu   may   be
    uwd at tha Urcretiom of tho be*1 rckW wtk~orlthr of tb dia-
    t&t for uy lawful m&001 pu       0lc o p t
                                             tllc r M s oiD#
                                                          r 8up
    plomee8#   any toaekor’* or l      tM tlv0M la tiM . A8y o r 8ll
     lndntoMw0          tu
                       above Fifty Coats (SOf) tuy Dot be inclad-
     ld lo tho chulMio#    of uod for rid, but ahU k ropOr8d
     la the bSd#ot with u itomimod ltatemoot of lta oxpoad1hro.
     If tha iscomo from tho mmimtomaeo tar abow Fifty co&s
     (SO+) la sot lpeat aa proacribod horoln, it shall ba iaclud-
     od as +ocoipta in tho Wgot.    Sn ardor to comply with t&o
     torte d this loctio8, it rhll bo aocossuy     lor math school
     ustricts      bPpQiJl# fo? bay typo of lid ruthorlsod wo?         the
     torma of this Att. to ropert all valtWto8s within au& di*-
     tricts, lr&cludlng lll co8soU&tod   districu  ubd &mIo%od die-
     tricta, aId iriluo   to roport all ouch nllutloaa l &en pro-
     vost such district from rocoivtq     any typa d lid lathorimd
     rPa.r      this Act.”

       The locoad perqrrph  of tho above Artlcle coatalas a prehlbitlea
r~dast roduclq the tu rrte ia tho followiag Luy\ufior

         “No school district will be lli&bIo for rid wader tha
     provial.oau of thio Act which ILASreduced lk tu reto tith-
     in the two youa #xammd&tolyprocodiy the you for which
     ltd ls lppliodfor horouwIor or which hu rObcOd       it8 tu
     nlution la order to sha budgotary mood.”

          Ia ardor to dbtorzalao tho 01lgtbUity         to roe&m s#t, A&d, (18 must’
           the &on       A&t&     T&o m&jut    mhttor    af tho firat puqmph, Sot.
Yr    Art. I, sapn,          may be divided late two prrter   tk   fire+ dwliq   with
tie
  minifn8~
        ma 1imto a ta
                   uc x
                      rea te,
                           ld th e
                                 lo c ud
                                       with
                                          th ao wo sstu
rato&motkorrrktaPr        r0quimd.'T&mirlmum,ia       nt~mtOb~vo,is
fifty eoat~ oa the Ow Us&rod Dollrrr nb8t&a     for rrubtoouco.     and tho
stat0 of futa bsforo faa come within that re@mmeat.

         Tha toswfdot    of tha Act desle w&la the owoaa mor Ua ubuo
&a aslr(am     fifty camta aaalmta-•       tax rata rrJ lta WO. Flrat, lt la
to k uod to rotiro hdabt#aosa,.        if uy wiata, ud tho8 broad Uuro-
ttv      powmrs we putod        to the Soard o! Truatooa to uo the ~~088,
withc o r talwmor8t.d
                ia          ucoptloa8.     The wst p?UkatOm p-‘Uidoa that
2   ~di8t.aauo     tu sow     fifty coatm d4ll ut be roeladsd la Mlculei088
       .

        Xnthofirat p0ragrOphd0a~witkm0latO8O8c0t0r         rate. th0W0ad
‘*mai~to~~o.”     la wed four timoo to doacrlk tko Lid oi tam. hr thm SW-
oad parqmph     d tho Act. which coahiaa the prohlbkiu l#r(ut r8dWbs
tho tu rata, the wordy “rarrlatenmeo” laomltted4a4,uawc.h,roma8at                       .
iatorprot a8 aaoaalq tho o+or-ell tu rate md rot the MimtoMmct      tu
rat. only.
xoib iurod   ht. Clyde. p.8. d



         Thii cemcluloa    Uads support ta tha Luerwwua    results .tmaa%iq
from   the opposite corzcluioa.   M~ay districts L*vo paid oat thoir lchael-
houses, and levy for kc.1 tnaintoa~8~o ths -1        tax .Uarod by Iaw thorc-
for. Am the muiumm nwhtoumco tax allowed is likowiao h total allow-
odbylawforbothbwdaudsna            i8tewuo    topther,   it is lppweat thU such
. district, ia lvent .f loam .f lta bUdi.&    wuld ba faced wltla the urbrppy
chdco of mot ropbciq      lta Lnro er af loaly oqwUs&tioa lld should It do
.so through the bsrurto    of bode. roprdlosa     of her lucosa@ry that oxpo-
Uti    ni@t be.

        From tho etato of futa proaomtod us aeither tho ovor+U tu’rato
nor tho tu *rlwtio8 baa booa roducod rad tha prohibitba L &3 lo c o md
paray&ph is a& applicable.     It la tlurdoro our op(rio+ under the state
of facts prosokltod, that tha mAerr Iwdopoxiult 6ckeel Dimtrict did wt k-
coma iaoUgib1o to rocolw stat4 Au.

                                               Vary truly yaws

                                       ATTORHEYbEWWCL.          OFTEXAS

                                                   (*is-4


                                                  w. F. watts
                                                   Aaeiabmt
wPwtrt/sCP


APPROVEDS~CPT.~~~~~~~                      APPROVLD
   (ai~aod) Qtmi 8ellora
ATTORXLY CLNLRALOFTEXAS